Exhibit 10.1

NETSCOUT SYSTEMS, INC.

2007 EQUITY INCENTIVE PLAN

1    Purpose and Eligibility

The purpose of this 2007 Equity Incentive Plan (the “Plan”) of NetScout Systems,
Inc. (the “Company”) is to provide restricted stock units, stock, stock options,
and other equity interests in the Company (each an “Award”) to employees,
officers, directors, consultants and advisors of the Company and its
Subsidiaries, all of whom are eligible to receive Awards under the Plan. Any
person to whom an Award has been granted under the Plan is called a
“Participant”. Additional definitions are contained in Section 9.

2     Administration

2.1 Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan.

2.2 Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean such Committee or the Board.

2.3 Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.

3     Stock Available for Awards

3.1 Type of Security; Number of Shares. Subject to adjustment under Section 3.3,
the aggregate number of shares of common stock of the Company (the “Common
Stock”) that may be issued pursuant to the Plan is 5,000,000 shares. If any
Award expires, or is terminated, surrendered or forfeited, in whole or in part,
the unissued Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. If shares of Common Stock issued pursuant to the
Plan are repurchased by, or are surrendered or forfeited to, the Company at no
more than cost, such shares of Common Stock shall again be available for the
grant of Awards under the Plan; provided, however, that the cumulative number of
such shares that may be so reissued under the Plan will not exceed 5,000,000
shares. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

3.2 Per-Participant Limit. Subject to adjustment under Section 3.3, no
Participant may be granted Awards during any one fiscal year with respect to
more than 500,000 shares of Common Stock.

3.3 Adjustment to Common Stock. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or event (an “Extraordinary Capitalization Event”), (i) the
number and class of securities available for Awards under the Plan and the
per-Participant share limit, (ii) the number and class of securities, vesting
schedule and exercise price per share subject to each outstanding Option,
(iii) the repurchase price per security subject to repurchase, and (iv) the
terms of each other outstanding stock-based Award shall be adjusted (or
substituted Awards may be made) by the Board in a proportionate and equitable
manner to the extent that such Extraordinary Capitalization Event increases or
decreases the actual outstanding shares of Common Stock of the Company as of
immediately prior to such Extraordinary Capitalization Event.



--------------------------------------------------------------------------------

4     Stock Options

4.1 General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.

4.2 Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company or a Subsidiary
and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Board and the Company shall have no
liability if an Option or any part thereof that is intended to be an Incentive
Stock Option does not qualify as such. An Option or any part thereof that does
not qualify as an Incentive Stock Option is referred to herein as a
“Nonqualified Stock Option”.

4.3 Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify it in the applicable option agreement; provided
that the exercise price shall not be less than the fair market value of the
Company’s Common Stock on the date of grant. The exercise price with respect to
an Incentive Stock Option granted to an employee who at the time of grant owns
(directly or under the attribution rules of Section 424(d) of the Code) stock
representing more than 10% of the voting power of all classes of stock of the
Company or of any Subsidiary shall be at least 110% of the fair market value of
the Company’s Common Stock on the date of grant.

4.4 Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided that no Incentive Stock Option shall expire later
than 10 years from its date of grant, and no Incentive Stock Option granted to
an employee who owns (directly or under the attribution rules of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary shall expire later than
5 years from its date of grant.

4.5 Exercise of Option. Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person together with
payment in full as specified in Section 4.6 for the number of shares for which
the Option is exercised.

4.6 Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:

4.6.1 by check payable to the order of the Company;

4.6.2 except as otherwise explicitly provided in the applicable option
agreement, and only if the Common Stock is then publicly traded, delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or

4.6.3 to the extent explicitly provided in the applicable option agreement and
not otherwise prohibited by applicable law, by (x) delivery of shares of Common
Stock owned by the Participant valued at fair market value (as determined by the
Board or as determined pursuant to the applicable option agreement),
(y) delivery of a promissory note of the Participant to the Company (and
delivery to the Company by the Participant of a check in an amount equal to the
par value of the shares purchased), or (z) payment of such other lawful
consideration as the Board may determine.



--------------------------------------------------------------------------------

4.7 No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 3.3), without stockholder approval
(i) the exercise price of an Option may not be reduced, and (ii) no Option may
be amended or cancelled for the purpose of repricing, replacing or regranting
such Option with an exercise price that is less than the original exercise price
of such Option.

5     Restricted Stock

5.1 Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) delivery to the Company by the Participant of a
check in an amount at least equal to the par value of the shares purchased, and
(ii) the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Stock Award”).

5.2 Terms and Conditions. The Board shall determine the terms and conditions (or
provide for no conditions) of any such Restricted Stock Award. Any stock
certificates issued in respect of a Restricted Stock Award shall be registered
in the name of the Participant and, unless otherwise determined by the Board,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). After the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or, if
the Participant has died, to the beneficiary designated by a Participant, in a
manner determined by the Board, to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant’s estate.

6     Restricted Stock Units

The Board may grant Awards entitling recipients to receive shares of Common
Stock (each, a “Restricted Stock Unit Award”), subject to any terms and
conditions established for such Awards. The Board shall determine the terms and
conditions (or provide for no conditions) of any such Restricted Stock Unit
Award and such terms and conditions will be reflected in the applicable
Restricted Stock Unit Award agreement.

7     Other Stock-Based Awards

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards, or other stock units.

8     General Provisions Applicable to Awards

8.1 Transferability of Awards.

8.1.1 Except as the Board may otherwise determine or provide in an Award, Awards
shall not be sold, assigned, transferred, pledged or otherwise encumbered by the
person to whom they are granted, either voluntarily or by operation of law,
except by will or the laws of descent and distribution, and, except as set forth
in Section 8.1.2 below, during the life of the Participant, shall be exercisable
only by the Participant. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees.

8.1.2 During the life of the Participant, an Option shall be exercisable only by
him, by a conservator or guardian duly appointed for him by reason of his
incapacity or by the person appointed by the Participant in a durable power of
attorney acceptable to the Company’s counsel. Notwithstanding anything to the
contrary in this Section 8.1, the Board may in its discretion permit a
Participant who has received a Nonqualified



--------------------------------------------------------------------------------

Stock Option to transfer the Nonqualified Stock Option to a member of the
Immediate Family (as hereinafter defined) of the Participant, to a trust solely
for the benefit of the Participant and the Participant’s Immediate Family or to
a partnership or limited liability company whose only partners or members are
the Participant and members of the Participant’s Immediate Family. “Immediate
Family” shall mean, with respect to any Participant, the Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, and shall include adoptive relationships.

8.2 Documentation. Each Award under the Plan (other than a grant of stock with
no restrictions) shall be evidenced by a written instrument in such form as the
Board shall determine or as executed by an officer of the Company pursuant to
authority delegated by the Board. Each Award may contain terms and conditions in
addition to those set forth in the Plan provided that such terms and conditions
do not contravene the provisions of the Plan.

8.3 Board Discretion. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

8.4 Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

8.5    Acquisition of the Company.

8.5.1 Consequences of an Acquisition.

8.5.1.A Unless otherwise expressly provided in the applicable Option or Award,
upon the occurrence of an Acquisition, the Board or the board of directors of
the surviving or acquiring entity (as used in this Section 8.5.1.A, also the
“Board”) shall, as to outstanding Awards (on the same basis or on different
bases, as the Board shall specify), make appropriate provision for the
continuation of such Awards by the Company or the assumption of such Awards by
the surviving or acquiring entity and by substituting on an equitable basis for
the shares then subject to such Awards either (a) the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Acquisition, (b) shares of stock of the surviving or acquiring corporation or
(c) such other securities as the Board deems appropriate, the fair market value
of which (as determined by the Board in its sole discretion) shall not
materially differ from the fair market value of the shares of Common Stock
subject to such Awards immediately preceding the Acquisition. In addition to or
in lieu of the foregoing, with respect to outstanding Options, the Board may,
upon written notice to the affected optionees, provide that one or more Options
must be exercised, to the extent then exercisable or to become exercisable as a
result of the Acquisition, within a specified number of days of the date of such
notice, at the end of which period such Options shall terminate; or terminate
one or more Options in exchange for a cash payment equal to the excess of the
fair market value (as determined by the Board in its sole discretion) of the
shares subject to such Options (to the extent then exercisable or to become
exercisable as a result of the Acquisition) over the exercise price thereof.

8.5.1.B An “Acquisition” shall mean: (x) any merger or consolidation after which
the voting securities of the Company outstanding immediately prior thereto
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such event; or (y) any sale of
all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction) or (z) any other acquisition of the
business of the Company, as determined by the Board.



--------------------------------------------------------------------------------

8.5.2 Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.

8.6 Withholding. Each Participant shall pay to the Company or an employing
Subsidiary, or make provisions satisfactory to the Company or an employing
Subsidiary for payment of, any taxes required by law to be withheld in
connection with Awards to such Participant no later than the date of the event
creating the tax liability. The Board may allow Participants to satisfy such tax
obligations in whole or in part by transferring shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their fair market value (as determined by the Board or as determined pursuant to
the applicable option agreement) to the extent permitted by law; provided,
however, that payment of withholding obligation in the form of shares shall not
be made with respect to an amount in excess of the minimum required withholding.
The Company or an employing Subsidiary may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to a
Participant.

8.7 Amendment of Awards. The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonqualified Stock
Option; provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.

8.8 Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

8.9 Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of some or all restrictions, or that any other stock-based
Awards may become exercisable in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option.

8.10 Awards to Non-United States Persons. Awards may be made to Participants who
are foreign nationals or employed outside the United States on such terms and
conditions different from those specified in the Plan as the Board considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws. The Board shall have the right to amend the Plan, consistent
with its authority to amend the Plan as set forth in Section 9.5, to obtain
favorable tax treatment for such Participants, and any such amendments shall be
evidenced by an Appendix to the Plan. The Board may delegate this authority to a
Committee thereof.

9     Miscellaneous

9.1 Definitions.

9.1.1 “Company,” for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of NetScout Systems, Inc., as defined
in Section 424(f) of the Code (a “Subsidiary”), and any present or future parent
corporation of NetScout Systems, Inc., as defined in



--------------------------------------------------------------------------------

Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term “Subsidiary” shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole discretion.

9.1.2 “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

9.1.3 “employee” for purposes of eligibility under the Plan shall include a
person to whom an offer of employment has been extended by the Company.

9.1.4 “Exchange Act” means the Exchange Act of 1934, as amended.

9.2 No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

9.3 No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

9.4 Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the stockholders of the Company. No Awards shall be
granted under the Plan after the completion of ten years from the date on which
the Plan was adopted by the stockholders of the Company, but Awards previously
granted may extend beyond that date.

9.5 Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, that without approval of the
Company’s stockholders there shall be no: (i) increase in the total number of
shares covered by the Plan, except by operation of the provisions of
Section 3.3, or the aggregate number of shares of Common Stock that may be
issued to any single person in a period; (ii) change in the class of persons
eligible to receive Awards under the Plan; or (iii) other change in the Plan
that requires stockholder approval under applicable law or stock exchange rules.

9.6 Section 409A of the Internal Revenue Code. The Awards granted pursuant to
the Plan are intended to avoid the potential adverse tax consequences to
Participants of Section 409A of the Code, and the Board may in its sole
discretion make such modifications to any Award agreement pursuant to the Plan
as it deems necessary or advisable to avoid such adverse tax consequences.

9.7 Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of Delaware,
without regard to any applicable conflicts of law.

9.8 Use of Proceeds. The proceeds from the sale of Common Stock pursuant to
Awards shall constitute general funds of the Company.

9.9 Section 16 Matters. With respect to persons subject to Section 16 of the
Exchange Act (“Insiders”), transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successor under the Exchange
Act. To the extent any provision of the Plan or action by the Board, or any
Committee thereof, fails to so comply, it shall be deemed to be modified so as
to be in compliance with such Rule or, if such modification is not possible, it
shall be deemed to be null and void, to the extent permitted by law and deemed
advisable by the Board.